DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an aircraft-based autonomous object acquisition system, classified in B25J 15/00.
II. Claims 20-22, drawn to a method of acquiring an object using an aircraft-based autonomous system that can identify an area suitable for landing, classified in G05D 1/0676.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process/method of Invention II does not include the limitation of the object acquisition mechanism being configured to secure the object to the airframe, as included in the apparatus/system of Invention I.  Therefore, Invention II would be able to perform another and materially different process, such as securing the object inside of the aircraft to make it accessible to the crew and protect it from the weather outside.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney of record, Michael Tomsa, on January 27th a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed March 20th, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a translated copy of foreign patent publication DE 102014211852 has not been provided, and therefore has not been considered.  A translated document is required for it to be fully considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It is noted that there are a large number of references attached to the information disclosure statements, but all of the references have been considered.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 14-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutson (US 20160229534; already of record from IDS).
In regards to claim 1, Hutson teaches of an aircraft-based autonomous object acquisition system (Abstract) comprising: 
an airframe capable of flight (Abstract, Fig 1); 
one or more sensors configured to sense a physical characteristic of an object or an environment (Para 0209); 
an object acquisition mechanism coupled to the airframe, the object acquisition mechanism configured to manipulate and secure the object to the airframe (Para 0240-0242); 
a ground based movement system configured to position the airframe such that the object is accessible to the object acquisition mechanism (Fig 56, Para 0237-0242); and 
a processor communicatively configured to (Para 0121): 
control operation of the ground based movement system to approach the object based at least in part on information from the one or more sensors (Para 0121, 0237-0238); and 
control the object acquisition mechanism to pick up the object based at least in part on information from the one or more sensors (Para 0121, 0240-0242).
In regards to claim 2, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 1, wherein the processor is further configured to identify a landing zone within a predetermined distance of the object and to control the aircraft to land in the landing zone (Para 0231-0233).
In regards to claim 3, 
In regards to claim 4,  Hutson teaches of the aircraft-based autonomous object acquisition system of claim 1, wherein the one or more sensors comprises at least one of a radar, a LIDAR, an IR, a sonar, or an optical sensor (Para 0237-0238).
In regards to claim 5, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 4, wherein the optical sensors further comprises a red/green/blue (RGB) camera (Para 0237-0238).
In regards to claim 6, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 1, wherein the object acquisition mechanism comprises a manipulation mechanism to adjust a position of the object and a securing mechanism to secure the object to the airframe (Para 0195, 0240-0242, 0243; embodiments can be combined since “some refers to one or more”).
In regards to claim 7, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 6, wherein the object acquisition mechanism is configured to removably couple to the aircraft (Para 0130, 0156-0157, 0242, 0243; embodiments can be combined since “some refers to one or more”).
In regards to claim 8, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 6, wherein the securing mechanism is removably coupled with the object acquisition mechanism to enable the securing mechanism to be interchanged with a different securing mechanism (Para 0156-0157).
In regards to claim 9, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 6, wherein the securing mechanism comprises at least one of a robotic arm, a winch, or a magnet (Para 0157).
In regards to claim 11, 
In regards to claim 14, Hutson teaches of the aircraft based object acquisition system of claim 1, wherein the object acquisition mechanism comprises one or more feedback sensors to provide feedback data to the processor when interacting with the object (Para 0240, 0121).
In regards to claim 15, Hutson teaches of the aircraft based object acquisition system of claim 14, wherein the one or more feedback sensors comprises an optical sensor or a pressure sensor communicatively coupled with the processor (Para 0240, 0121).
In regards to claim 19, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 1, wherein the object acquisition mechanism is mounted to a side of the airframe (Para 0204, Fig 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson in view of Gillett (US 20190369641).
In regards to claim 10, Hutson teaches of the aircraft-based autonomous object acquisition system of claim 1.
However, Hutson does not teach that the object acquisition mechanism is configured to move independently of the ground movement system to allow the aircraft to move while the object acquisition mechanism maintains contact with the object.
Gillett, in the same field of endeavor, teaches of an object acquisition mechanism is configured to move independently of the ground movement system to allow the aircraft to move while the object acquisition mechanism maintains contact with the object (Para 0046, 0050, Fig 16B, 17A; where the base of the aircraft (the legs of the machine) are capable of moving at the same time as the object acquisition mechanism (the arms of the machine)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the object acquisition system, as taught by Hutson, to include the capability of allowing the object acquisition system to move independently from the ground movement system, as taught by Gillett, in order to be able to improve tactile mobility and integrated handling skills to complete complex tasks (Gillett, Para 0002).  
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson in view of Helou (US 20140217230; already of record from IDS).
In regards to claim 12, Hutson teaches of the aircraft based object acquisition system of claim 1.
However, Hutson does not teach that the ground based movement system comprises landing gear for the aircraft.
Helou, in the same field of endeavor, teaches that the ground based movement system comprises landing gear for the aircraft (Para 0098, Fig 38-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the object acquisition system, as taught by Hutson, to include the ground based movement system that comprises landing gear, as taught by Helou, to order to be able to land and perform ground transportation using the wheel assembly (Helou Para 0083).
In regards to claim 13, Hutson in view of Hutson teaches of the aircraft based object acquisition system of claim 12, wherein the ground based movement system comprises a wheeled system or a track system (Hutson Fig 32, part 152).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson in view of Delp (US 10067502).
In regards to claim 16, Hutson teaches of the aircraft based object system of claim 1. 
However, Hutson does not teach that the object comprises a marker to aid in determining the physical characteristic of the object.
Delp, in the same field of endeavor, teaches that the aircraft based object system of claim 1, wherein the object comprises a marker to aid in determining the physical characteristic of the object (Column 15, lines 13-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the object acquisition system, as taught by Hutson, to include a 
In regards to claim 17, Hutson in view of Delp teaches of the aircraft based object acquisition system of claim 1, wherein the object comprises a code representative of the physical characteristic (Delp Column 15, lines 13-22).
The motivation of combining Hutson with Delp is the same as that above in claim 16.  
In regards to claim 18, Hutson in view of Delp teaches of the aircraft-based autonomous object acquisition system of claim 17, wherein the physical characteristic is one of height, length, width, weight, or shape of the object (Delp, where source data vehicle identifier data 606 (Column 15, lines 13-22) refers to source location data, which refers to service action fields 604, which comprises service configuration data 612, thus further comprising service drone load capacity data (Fig 5), which includes the weight capacity of the drone (column 16, lines 40-47)).
The motivation of combining Hutson with Delp is the same as that above in claim 16.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rimanelli (US 20180134381) teaches of a tilt-rotor that can carry cargo in both an airborne and grounded state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        /Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/10/2021